FILED
                                                                                              AUG 27 2009
                             UNITED STATES DISTRICT COURT                              Clerk, u.s. District and
                             FOR THE DISTRICT OF COLUMBIA                                Bankruptcy Courts


ISILDA T. BRISSETT,

               Plaintiff,
        v.                                            Civil Action No.
                                                                            09 1629
ALEXANDRIA GENERAL DISTRICT
COURT, et at.,

               Defendants.


                                  MEMORANDUM OPINION

       This matter comes before the Court on consideration of plaintiffs application to proceed

in forma pauperis and pro se complaint. The Court will grant the application, and dismiss the

complaint.

       Plaintiff alleges that she was charged with and pled guilty to one count of riding a

Virginia Railway Express train without payment in violation of Va. Code § 18.2-160.1.

Although plaintiff had obtained a ticket, she states that she neglected to validate her ticket before

boarding. In this action, plaintiff demands that this court dismiss the charges against her and that

she be relieved of her obligation to pay a penalty of$150 plus $71 for court costs as the General

Circuit Court in Alexandria, Virginia has ordered.

       Generally, a federal district court has jurisdiction to hear matters involving questions of

federal or constitutional law, see 28 U.S.C. § 1331, and matters involving parties who reside in

different states where the amount in controversy exceeds $75,000, see 28 U.S.C. § 1332.

Keeping in mind that pleadings filed by pro se litigants are held to less stringent standards than



                                                  1
pleadings prepared by lawyers, see Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court

identifies no basis for its jurisdiction. This matter does not present a federal question. Because

all parties either reside in or conduct business in Virginia, and the amount in controversy does

not exceed $75,000, this Court does not have diversity jurisdiction in this matter. Moreover, this

federal district court is without jurisdiction to review the rulings of the General District Court.

Rather, such an appeal properly is brought before the Alexandria Circuit Court. See Va. Code §

16.1-132.

       The Court will dismiss this action for lack of subject matter jurisdiction. An Order

consistent with this Memorandum Opinion is issued separately.

       So ORDERED.




                                                       United States District Judge




                                                  2